IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JASON DANA, INDIVIDUALLY AND                :   No. 219 EAL 2020
DERIVATIVELY ON BEHALF OF THE               :
LOFTS AT 1234 CONDOMINIUM                   :
ASSOCIATION,                                :   Petition for Allowance of Appeal
                                            :   from the Order of the
                   Petitioner               :   Commonwealth Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
LOFTS AT 1234 CONDOMINIUM                   :
ASSOCIATION, THOMAS MARRONE,                :
AND ECHO VOLLA,                             :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.